DocuSign Envelope ID: D43063CE-F414-480A-BF64-7CD03F77644B
JOINT VENTURE AGREEMENT
 
 
THIS JOINT VENTURE AGREEMENT (the “Agreement”), is made and entered into as of
this of March 5th, 2019 by and between AI Data Consulting LLC, a limited
liability company with an address of Sharja Media City, Office 10, Level 1
Sharjah, UAE, and Freedom Enterprise, LLC, a limited liability company with an
address of Sharja Media City, Office 10, Level 1 Sharjah, UAE (hereinafter
“AIFE” and known as “CBJR” in earlier agreements), and Investview Inc. and their
assigns, a Nevada Corporation (hereinafter “INVU”) , a Nevada corporation, with
a registered office located at 12 South 400 West, Third Floor, Salt Lake City,
UT 84101.
 
WHEREAS, AIFE entered a Master Purchase and Distribution Agreement with Bitex
Sales LLC, and
 
WHEREAS, INVU is in the business of providing financial tools, education,
hardware and services, and
 
WHEREAS, AIFE and INVU executed a Letter of Intent on December 24th, 2018 for
the purpose this joint venture, and
 
WHEREAS, the parties desire to establish between them a joint venture in order
to collaborate in the Data Mining Strategic Distribution Model which is a
contractual Joint Venture for the program known as APEX;
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and commitments set forth herein, the parties hereto agree as follows:
 
1. FORMATION
 
The joint venture formed by this Agreement (the “Joint Venture”) will conduct
its business under the product and brand name “APEX” and will be managed by
SAFETEK LLC, a Utah limited liability company and wholly owned subsidiary of
INVU with its registered address at 12 South 400 West Third Floor Salt Lake City
UT 84101. The Joint Venture shall be considered a contractual joint venture
between the Parties in all respects, and in no event shall this Agreement be
construed to create a partnership or any other fiduciary relationship between
the Parties.
 
2. PURPOSE
 
The Joint Venture shall be formed for the purpose of acquiring, re-selling, and
operating highspeed computer processing equipment for intense industry
processing applications using a specific distribution model designed for
distribution in the multi-level or network marketing sector and the unique
structure of a leaseback from the purchasing party for deployment to our
high-speed computing operations.
 
3. CONTRIBUTIONS
 
The Parties hereto shall each make an initial contribution to the Joint Venture
as follows:
 
a)
AIFE contributes the Master Purchase Agreement with Bitex and Master Hosting
Agreement with FiberTek LLC granting piggyback rights to Investview and its
assigns.
 
b)
INVU will contribute the Kuvera LLC worldwide distribution network, a wholly
owned subsidiary of INVU responsible for sales of the computing hardware.
 
c)
INVU will contribute the branding, marketing and lease arrangement for the
leaseback of the equipment through its wholly owned subsidiary SAFETEK LLC.
 
4. PROGRAM SUMMARY AND RESPONSIBILITY OF PARTIES
 
a)
INVU, through its wholly owned subsidiary Kuvera LLC, will market, and sell the
Customized Programmed Processor Package.
 
b)
INVU through its wholly owned subsidiary, SAFETEK LLC will structure the lease
arrangement with the owner of the purchased hardware through a 60-month lease
term where the owner of the hardware is the LESSOR and SAFETEK LLC is the LESSEE
paying a fixed monthly amount for the lease of the Customized Programmed
Processor hardware.
 
5. BTC WALLETS
 
The Joint Venture will have a number of BTC wallets defined for specific
distributions. The addresses and identification of the BTC wallets are included
herein in Exhibit F. Each wallet is brand new and has no history of transactions
as of the date of this agreement. Additional wallets may be added as necessary
and defined by the parties.
 
The wallets defined are as follows:
 
a)
SAFETek Operational Wallet: All output will be deposited to the SAFETEK BTC
wallet along with all purchase amounts made through Kuvera.
 
b)
SAFETek Reserve Wallet: All funds to be deposited to the Reserve Account will be
deposited into the SAFETek BTC Reserve Wallet.
 
c)
Kuvera Bonus Plan Wallet: All funds reserved for the APEX Bonus Plan will be
deposited to the Kuvera Bonus Plan Wallet.
 
d)
SAFETek Liquid Cooling Wallet: All funds reserved for liquid cooling will be
deposited to the SAFETek Liquid Cooling Wallet.
 
e)
The parties will jointly determine in which currency the wallet funds will be
held. As an example, BTC may be immediately exchanged for USD or US Coin
equivalent.
 
6. DISTRIBUTION OF PROFIT
 
Any and all net income accruing to the Joint Venture shall be distributed as
defined and contained herein as Exhibit A Pricing Structure and Use of Proceeds.
 
7. INCOME FROM OWNED HARDWARE
 
The use of proceeds from the profit distribution will result in the ownership of
equipment by SAFETEK and the output from the operation of this equipment is
income to be distributed as defined and contained herein as Exhibit A Pricing
Structure and Use of Proceeds.
 
7. SURPLUS PROCEEDS FROM LEASED HARDWARE
 
The equipment that is leased by SAFETEK from the purchaser may generate a
surplus of proceeds after paying lease cost and the surplus shall be distributed
as defined and contained herein as Exhibit A Pricing Structure and Use of
Proceeds.
 
8. RESPONSIBILITIES OF THE PARTIES
 
The Parties will each have the following responsibilities under the Joint
Venture:
 
a)
Kuvera LLC, as the sales distribution for the hardware, will establish a bonus
commission program acceptable and in line with network marketing bonus programs.
Both AIFE and INVU will design and agree to the finalized bonus program.
 
b)
Kuvera LLC, will pay the bonus program as designed and according to the agreed
upon metrics between the parties.
 
c)
Monies for the Bonus Program will be sent to Kuvera in a segregated account for
the sole purpose of APEX Bonus Plan Payouts. The monies for the Bonus Program
are defined in Exhibit A: Pricing Structure and Use of Proceeds. Any unused
bonus program dollars will accumulate for future bonus payouts. These funds are
to be used for the APEX Bonus Program payout and may only be used for other
purposes upon the agreement of all parties. Unused Bonus Program dollars will
eventually be transferred to the Reserve Account for profit distributions upon
the agreement of all parties.
 
d)
A BTC Wallet has been established for the Kuvera APEX Bonus Plan Payout and all
deposits will be made to this wallet as described in Exhibit A according to the
wallet receive address included herein in Exhibit F.
 
e)
Kuvera LLC will provide AIFE the ability to submit an advisory company that will
be referenced herein as “Advisor”.
 
f)
The Advisor will be issued an override for product sales and will provide the
following services:
 
i.
Contribute to the recruitment of leaders currently not connected to Kuvera
 
ii.
Support the current and future leadership in the recruiting process of new
leaders
 
iii.
Assess, identify and propose the most qualified leader to occupy the top
position of the matrix as well as the structure and buildout of legs 1 and 2 of
the matrix. iv. Source, Research and identify potential MLM companies for the
hardware program where the Company will jointly participate with AIFE to select
and enter agreements with the most appropriate candidates.
 
g)
SAFETEK will structure the lease agreement for the consumer where the consumer
is the Lessor and SAFETEK is the Lessee.
 
h)
SAFETEK will work in conjunction with Fibertek to deploy the Fibertek supplied
Lessor dashboard necessary to monitor and report lease payments. The dashboard
is provided by
Fibertek per the executed Fibertek Master Hosting Agreement defined herein as
Exhibit C.
 
i)
SAFETEK will repurchase equipment as per the terms of this Agreement and will
pay the pricing defined in the Bitex Master Purchase Agreement defined herein as
Exhibit B.
 
j)
SAFETEK will manage, report and distribute the use of proceeds according to this
Agreement and as defined in Exhibit A.
 
8. MANAGEMENT
 
The following individuals in the following positions will comprise SAFETEK
management (the “Management Team”). The Management Team will be structured to
reflect key experience required in the management and operations of the lease
program, re-purchasing activities, deployment of dashboard for Lessors, research
and engagement of high-speed processing partners/users, and overseers of the
distribution of proceeds according to this Joint Venture Agreement.
 
The members will determine on-going operational procedures, management of
proceeds, facility procedures and any and all matters required for the ongoing
operation of SAFETek.
 
●
Annette Raynor, Managing Member
 
●
Ryan Smith, Managing Member
 
●
Jeremy Roma, Managing Member
 
●
AI Data Consulting, Managing Member
 
9. ADDITIONAL CONSIDERATION
 
AIFE will be provided additional consideration in the form of equity shares of
INVU according to and based upon performance milestones which are defined herein
on Exhibit D, Share Earnout Schedule.
 
10. LESSOR PRINCIPAL PROTECTION
 
AIFE and INVU agree to protect the principal equipment purchase for the Lessor
in event of premature program, hardware, structure, regulatory, systemic, or
operational failure. This provision will be known as the Lessor Principal
Protection. The Provision states that the Joint Venture will pay the Lessor an
amount equal to the purchase amount of their equipment minus any lease payments
made during the term. The manner in which this provision will be paid is defined
in Exhibit A Price Structure and Use of Proceeds.
 
11. FUTURE SUPPLIERS
 
The Joint Venture recognizes the need for on-going sourcing of additional
vendors, technologies and service providers to ensure the ongoing viability of
the SAFETek operations. The parties agree that the terms set forth herein will
automatically apply to all new vendor contracts, agreements, work orders,
products and services acquired.
 
12. FUTURE PRODUCTS, DIGITAL ASSETS, TECHNOLOGIES
 
The Joint Venture further recognizes that additional products, programs and
unique services will be sourced and sold by the company. The parties agree that
the terms set forth herein will automatically apply to all new, planned or
perceived digital assets, products, and technologies delivered.
 
13. EXCLUSIVE AGREEMENT
 
AIFE and INVU recognize this Joint Venture as an Exclusive Agreement between the
parties which may not be duplicated and offered by either party in any other
agreement, arrangement, contract, company or representation. Any violation of
this term by any of the parties, singularly or jointly would result in default
of the agreement. The violating party would be subject to legal action to the
fullest extent of the provisions of law.
 
14. TERM
 
The term of this Agreement (the "Term") will begin on the date of this Agreement
and will remain in full force and effect indefinitely or until terminated as
provided in this Agreement in Section 13 Termination.
 
15. TERMINATION
 
a)
Termination upon Notice of Insolvency. A Party may suspend or terminate this
Agreement immediately if a Party becomes insolvent or unable generally to pay
its debts as they become due, makes an assignment for the benefit of creditors
or applies for or consents to the appointment of a trustee, custodian, or
receiver.
 
b)
Default. In the event that either Party breaches a material provision under this
Agreement, the non-defaulting Party may terminate this Agreement immediately and
require the defaulting Party to indemnify the non-defaulting Party against all
reasonable damages.
 
c)
Assets. In the event of the insolvency of Investview or SAFETek, 50% of the
company owned hardware will become the property of AIFE and may not be
liquidated as an asset of Investview or its assigns.
 
14. FURTHER ACTIONS
 
The Parties shall execute any documents and take all appropriate actions as may
be necessary to give effect to the Joint Venture.
 
15. ASSIGNMENT
 
Neither Party shall assign or transfer any of its rights or obligations
hereunder without the prior written consent of the other Party, except to a
successor in ownership of all or substantially all of the assets of the
assigning Party if the successor in ownership expressly assumes in writing the
terms and conditions of this Agreement. Any such attempted assignment without
written consent will be void. This Agreement shall inure to the benefit of and
shall be binding upon the valid successors and assigns of the Parties.
 
16. GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Utah, without regard to conflicts of law principles.
 
17. COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, and all of which, when taken together, shall
constitute one instrument.
 
18. SEVERABILITY
 
The Parties recognize the uncertainty of the law with respect to certain
provisions of this Agreement and expressly stipulate that this Agreement will be
construed in a manner that renders its provisions valid and enforceable to the
maximum extent possible under applicable law. To the extent that any provisions
of this Agreement are determined by a court of competent jurisdiction to be
invalid or unenforceable, such provisions will be deleted from this Agreement or
modified so as to make them enforceable and the validity and enforceability of
the remainder of such provisions and of this Agreement will be unaffected.
 
19. NOTICES
 
All notices, requests, demands and other communications under this Agreement
must be in writing and will be deemed duly given, unless otherwise expressly
indicated to the contrary in this Agreement: (i) when personally delivered; (ii)
upon receipt of a telephone facsimile transmission or other method of electronic
communication with a confirmed electronic transmission answer back; (iii) three
(3) days after having been deposited in the mail, certified or registered,
return receipt requested, postage prepaid; or (iv) one (1) business day after
having been dispatched by a nationally recognized overnight courier service,
addressed to a Party or their permitted assigns at the address for such Party
first written above.
 
20. HEADINGS
 
Paragraph headings used in this Agreement are for reference only and shall not
be used or relied upon in the interpretation of this Agreement.
 
21. ENTIRE AGREEMENT
 
This Agreement and its exhibits contain the entire agreement and understanding
between the Parties, superseding all prior contemporaneous communications,
representations, agreements, and understandings, oral or written, between the
Parties with respect to the subject matter hereof. This Agreement may not be
modified in any manner except by written amendment executed by each Party
hereto.
 
 
 
 
 
 
 
 
In Witness Whereof, the Parties have caused this Joint Venture Agreement to be
duly executed and delivered as of the date first written above.
 
 
 
                                                           
INVESTVIEW (INVU)
 
 
 
 
 
                                                        
____________________________
 
                                                            
Name: Ryan Smith
 
                                                          
Title: Chief Executive Officer
 
 
 
 
 
                                                        
____________________________
 
                                                           
Name: Mario Romano
 
                                                           
Title: Director of Finance
 
 
 
 
 
                                                                
AIFE
 
 
 
                                                          
AI Data Consultancy, LLC
 
 
 
                                                        
____________________________
 
                                                           
Name: Carlos Benvenuti
 
                                                               
Title: Owner
 
 
 
                                                          
Freedom Enterprise, LLC
 
 
 
                                                        
____________________________
 
            
Name: Jeremy Roma                                                       
Title: Owner EXHIBIT A
 
PRICING STRUCTURE AND USE OF PROCEEDS
 
DISTRIBUTION OF PROFIT
 
Any and all net income accruing to the Joint Venture shall be distributed as
follows:
 
a)
It is anticipated that the retail sales price of the hardware will be equal to
$11,000. U.S.
 
b)
The cost to acquire the hardware per the Master Purchase Agreement with Bitex is
equal to $6,500.
 
c)
$1,000 will be paid to KUVERA LLC for each paid card.
 
d)
The APEX program has been designed on a model that generates one free card for
the purchase of every four cards. In the event a promotion or other bonus is
implemented, the $1,000 paid to Kuvera will be for the whole promotional
transaction and not for each paid card. This is an exception that becomes
effective only in the event of the promotion and only for the promotion period.
 
e)
$750 will be paid to Kuvera LLC for the Bonus Plan as a commission for the sale
 
f)
$500 will be used to install liquid cooling as per the Bitex and Fibertek
Agreements for all units purchased by the Joint Venture. This money will be
deposited to the SAFETek Liquid Cooling Wallet designated in Exhibit F.
 
g)
The net profit result will be an estimated $2,250 which SAFETEK LLC will use to
purchase additional hardware provisioned for SAFETEK for the benefit of the
Joint Venture. For every three sales, a net profit of $6,750 will be derived
which equals the purchase of one hardware unit by SAFETEK and a surplus of $250
which will be deposited to the reserve account.
 
h)
The parties understand that the numbers are subject to change and any adjustment
to distribution of proceeds will be jointly agreed to by the parties in writing.
 
INCOME FROM OWNED HARDWARE
 
The use of proceeds from the profit distribution will result in the ownership of
equipment by SAFETEK and the output from the operation of this equipment is
income to be distributed as follows:
 
a)
80% of the coin output derived from Company owned equipment after hosting fees
will be used to re-purchase additional equipment.
 
b)
20% of the coin output derived from Company owned equipment after hosting fees
will be deposited to reserve.
 
c)
Profit Distributions will be determined by mutual consent and made from the
reserve account.
 
d)
The parties have agreed and understand that 5% of profit distributions will be
paid to the Introducing Party (the Introducing Party Agreement is included
herein as Exhibit E) with the balance of the distribution split equally between
SAFETEK and AIFE.
 
PROCEEDS FROM LEASED HARDWARE
 
The equipment that is leased by SAFETek from the customer (Lessor) will generate
a monthly output that will be distributed as follows:
 
a)
$500 to pay the lease payment on the equipment
 
b)
An estimated $250 will be paid to Kuvera for the bonus payout plan. This amount
is subject to change over time as agreed to by all parties, but no change is
anticipated at this time.
 
c)
Any surplus after the payments above have been satisfied will be used as
follows: 80% to repurchase equipment and 20% to the Reserve Account.
 
d)
In the event the monthly output does not meet the requirements of a) and b)
above, the shortfall will be made up first from the output of Company owned
(SAFETEK) equipment output and then from the Reserve Account.
 
e)
In the event the Company owned equipment (SAFETEK) output along with the leased
customer equipment does not meet the required lease payments due, the parties
will jointly be responsible to deposit the shortfall. AIFE will meet 50% of the
obligation and the Company (INVU) will meet 50% of the obligation.
 
PROGRAM RESERVE ACCOUNT
 
Profit Distributions are made from the Program Reserve Account. Profit is
defined as the funds available after all financial obligations of the Joint
Venture have been met.
 
The parties understand that certain resources will need to be hired and/or
acquired for the proper management of the Joint Venture and the costs of these
resources will reduce the reserve account. The resources described are for the
sole purpose of the management of the SAFETEK activities to enable the APEX
program. All expenses are reviewed and agreed to by the parties.
 
Some examples of this type of expense would be:
 
a)
A dedicated employee to manage the hosted hardware and interface with the
hosting provider.
b)
Another example of a valid expense would be any taxes due as a result of the
structure of the APEX program.
 
DISTRIBUTIONS
 
Profit Distributions are made from the Program Reserve Account. When a
distribution is made, 5% is paid to the introducing party and the balance is
distributed in equal amounts of 50% to AIFE and Investview. Investview
distributions received from SAFETek are then put into use by the Company for the
Company in any fashion deemed necessary and according to the financial
operational guidelines of Investview Inc. In order to facilitate stable
operations, the parties agree to the following timeline:
 
a)
All monies will remain in the reserve account until June 30th, 2019 with the
Reserve Account Distribution review to take place July 1st, 2019.
 
b)
At such time the parties will agree to leave 50% in the reserve account and
distribute 50% equally to the parties.
 
c)
The parties will also determine if monthly distributions are feasible going
forward from the July date.
 
d)
The parties may also consider quarterly distributions throughout calendar year
2019 with planned monthly distributions commencing January 1st, 2020.
 
e)
Each month the parties will review the re-purchase activities and equipment
output. Once the parties find the program stable, revenues running according to
proformas and the size of the equipment operation, the parties will then
determine whether the re-purchase program will be continued and/or reduced.
 
 
 
LESSOR PRINCIPAL PROTECTION PROVISION
 
The Joint Venture has agreed to protect the principal cost of the leased
hardware minus any lease payments to date in the event of systemic program
failure. The funds to pay the Lessor Principal Protection will be derived from
the following:
 
a)
First, from any excess funds in the Bonus Plan Reserve
 
b)
Second, from the Reserve Account
 
c)
Third, from Company Owned Equipment
 
 
 
BTC WALLETS DEFINED FOR USE OF PROCEEDS
 
A number of Bitcoin wallets have been established for the distribution of
proceeds. The wallets and their addresses are defined in Exhibit F.
 
 
 
 
 
 
EXHIBIT B
 
BITEX MASTER PURCHASE AGREEMENT
 
 
 
 
 
 

DocuSign Envelope ID: D43063CE-F414-480A-BF64-7CD03F77644B2129B210-862B-4C0D 8D
9 2B3891406424
MASTER PURCHASE AGREEMENT
 
THIS MASTER PURCHASE AGREEMENT (the "Agreement")
dated this 30th day of January 2019
 
 
 
 
 
BETWEEN:
 
 
 
CLIENT
 
Jeremy Roma, Carlos Benvenuti and their Assign (the "Client")
 
 
&
 
 
CONTRACTOR
 
BITEX SALES LLC
 
545 East University Parkway Suite 200
 
Orem, UT 84097
 
(the "Contractor")
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DEFINITIONS
 
 
 
1.
CLIENT is Jeremy Roma and Carlos Benvenuti and their assign, individuals who
will assign this agreement to their entity within 60 days of contract execution.
 
2.
CONTRACTOR is BITEX Sales LLC also referred to as hardware provider, supplier,
and Contractor and these terms are used interchangeably throughout this
agreement.
 
3.
MANUFACTURER supply is defined as the equipment the Contractor must order from
the manufacturer as the supply is not in the Contractor’s current supply
inventory.
 
4.
SUPPLY INVENTORY is the hardware already on hand and available from the
Contractor.
 
5.
MULTI LEVEL MARKETING SECTOR is defined as companies that distribute their
products and services through a multi-level marketing bonus program and network
sales structure. Terms used for Multi-Level marketing are MLM, word of mouth,
Independent Distributors, among others. These terms may be used interchangeably
throughout but are defined as the Multi-Level Marketing sector.
 
6.
CLIENT STRATEGIC DISTRIBUTION MODEL where Client is already defined, and the
Strategic Distribution Model is the method the Client has developed specifically
for sales in the retail MLM sales environment.
 
7.
CLIENT STRATEGIC REINVESTMENT MODEL where Client is already defined, and the
Strategic Reinvestment Model is the method the Client has developed to
accelerate the acquisition of hardware.
 
 
 
WHEREAS,
 
1.
The Client has a verbal agreement with Bitex where Client will be a strategic
partner implementing the “Clients Strategic Distribution Model” and the “Clients
Strategic Reinvestment Model between Bitex and the multi-level marketing sector.
 
2.
BITEX is ready to finalize and execute this master sales agreement for the
multi-level marketing sector with Client.
 
3.
The Client is ready to finalize and execute this master sales agreement for the
multi-level marketing sector with Contractor BITEX.
 
 
 
 
 
 
 
 
 
 
NOW THEREFORE AND IN CONSIDERATION OF the matters described above and of the
mutual benefits and obligations set forth in this Agreement, the receipt and
sufficiency of which consideration is hereby acknowledged, that Jeremy Roma,
Carlos Benvenuti, and their Assign (“Client”) and Bitex Sales LLC (“Contractor”)
(individually the "Party" and collectively the "Parties" to this Agreement)
agree as follows:
 
1. EQUIPMENT PROVIDED
 
The Client hereby agrees to engage the Contractor to provide the Client with the
following terms for the purchase of hardware (the "Product"):
 
a.
Exclusive Purchase Agreement where all sales of Contractor products to the
multi-level marketing sector will be executed through the Client at the
discretion of the Client, and in full adherence to the Clients Strategic
Distribution and Reinvestment model.
 
b.
Hardware is defined as a Data Processing Card which will have a Wholesale price
extended to the Client of $6,500.00 U.S.D. starting upon the 1st order placed by
the Client and continuing for 1 year.
 
c.
Prior to the 1st order placed by the Client for manufacturing, the Contractor is
making available a minimum of 1300 units of Hardware from the Contractor’s
current inventory of operating mining cards contingent upon the Clients initial
ordering benchmarks as follows;
 
i.
When the Client places the initial order of 150 units of Hardware from the
Contractor’s said inventory over the following 30 days, the Contractor will keep
available 500 additional Hardware Units for the Client, and the Client agrees to
purchase the additional 500 units of Hardware incrementally within 60 days
following the initial order.
 
ii.
Upon the Client purchasing a second benchmark of 150 more units within 30 days
of the initial order, the contractor will keep available for the Client a second
allotment of 500 Units of Hardware, and the Client agrees to purchase the second
allotment of 500 units incrementally within 60 days following, for a total of
1300 cards purchased from the Contractors supply inventory.
 
iii.
After the 1300 units of Hardware are purchased from the current inventory by the
Client, no additional minimum order amounts are required by the Contractor,
neither for manufacturing orders nor supply inventory orders.
 
d.
The Contractor agrees that anytime an inventory of hardware is considered
available for purchase, the Client will have the first right of refusal.
 
PAGE 1
BITEX JC MASTER AGMT v.01.14.2019

DocuSign Envelope ID: D43063CE-F414-480A-BF64-7CD03F77644B2129B210-862B-4C0D 8D
9 2B3891406424
e.
The Client will have a wholesale price of $6500. The negotiated wholesale price
will remain in effect for a full year from the date of the initial order, and
will be renegotiated at that time based upon market, volume pricing, and scaling
costs.
 
f.
Client and Contractor will consider the option of a Joint Venture when 6500
units have been bought by the Client, for the purpose of exploring both parties
mutually aligned business goals.
 
g.
At time of purchase, a serial number will be provided from the Contractor for
each unit purchased by the Client.
 
h.
The Client may hire at their discretion a project management team to help
facilitate and support the daily operations that fulfill this agreement and its
execution.
 
2.SERVICES PROVIDED
 
a.
The Contractor, through its service provider FiberTek LLC, will make sure each
Hardware Unit bought by the Client is fully operational within a reasonable time
frame from the purchase date, and will maintain each Unit so that it remains in
full operation.
 
b.
The Contractor, through its service provider FiberTek LLC, guarantees that each
unit of Hardware for which the Client has provided liquid cooling, will operate
at full overclocked capacity and maximum performance as defined in Exhibit B,
and will immediately communicate with the Client or the Clients appointed
representative, should the Hardware experience a performance reduction of any
kind.
 
c.
The Client agrees that in order for the Contractor to provide maximum
overclocking, performance, and capacity for each Hardware Unit, the Client must
1st provide the appropriate liquid cooling at their own financial expense. The
contractor agrees to reasonably cooperate and support the installation process
of the liquid cooling, including but not limited to giving access to the
hardware and the on-site installation area, providing necessary technical
support, and assigning a capable staff member to assist the installation
process.
 
d.
The Contractor, through its service provider FiberTek LLC, will immediately
communicate with the Client or the Client’s appointed representative, should the
Hardware experience a performance reduction of any kind.
 
e.
In the event that Hardware Units are assembled and ready to operate before the
Client has completed the liquid cooling installation for more Units, the
contractor through its service provider FiberTek LLC, will for a period of up to
180 days, partially over-clock the new Units. The Client agrees that if by the
end of the 180 days the liquid cooling has not been installed, any over-clocking
beyond the 180 days will be at the discretion of the Contractor, and is not
guaranteed.
 
f.
If FiberTek LLC is not able to fulfill the hosting agreement, or the Client
chooses to utilize hosting services elsewhere, the Contractor agrees to equip
the Client to be able to operate the hardware in any proper hosting environment
the Client may choose. If hosting through FiberTek LLC ends for any reason, the
Contractor agrees to provide the necessary and reasonable education, training
and support for the Hardware to be relocated and operational at its full and
previous capacity, including but not limited to, technology support, bitstreams,
product training, and software utilization to achieve the intended purposes of
the Hardware.
 
g.
In the event where the Client is no longer utilizing the hosting services of
FiberTek, all bitstreams developed for the Hardware will be made available to
the Client for a 4% fee, and will remain the Intellectual Property of the
contractor.
 
h.
The Bitstream fees will be executed automatically via a smart contract, and paid
directly to the assigned wallet address of the contractor.
 
3.TERM OF AGREEMENT
 
a.
The term of this Agreement (the "Term") will begin on the date of this Agreement
and will remain in full force and effect indefinitely or until terminated as
provided in this Agreement in Section 3 Termination.
 
b.
Any previous agreements the Contractor has entered into within the MLM sector
that may have commenced but not finalized will be entered into with Client under
the terms of this agreement.
 
c.
Any existing contracts that the Contractor holds with clients in the MLM sector,
who request a contract extension or change of terms, will be required to enter
an agreement under the Client terms.
 
d.
Client agrees to engage in the development of new account expansion into the
A.I. Rendering, Graphic and Data Rendering, Data Processing, and Data Mining
markets.
 
e.
Client agrees to the reinvestment model where a portion of all sales revenue and
data processing revenue from the Hardware will be reinvested into further
Hardware acquisition and into the market expansion efforts.
 
4.TERMINATION
 
a.
Termination upon Notice of Insolvency. A Party may suspend or terminate this
Agreement immediately if a Party becomes insolvent or unable generally to pay
its debts as they become due, makes an assignment for the benefit of creditors
or applies for or consents to the appointment of a trustee, custodian, or
receiver.
 
b.
Default. In the event that either Party breaches a material provision under this
Agreement, the non-defaulting Party may terminate this Agreement immediately and
require the defaulting Party to indemnify the non-defaulting Party against all
reasonable damages.
 
5.HOSTING AND MAINTENANCE
 
Contractor through its hosting and maintenance firm: FIBERTEK LLC will provide
hosting and housing services for Clients customer purchases according to the
Hosting and Services Agreement attached herein as Exhibit B.
 
6.WARRANTEE.
 
Contractor agrees to replace any hardware that fails maximum performance for 60
months from the purchase date as long as the equipment is hosted by Contractor’s
hosting partner Fibertek LLC. The Contractor or the hosting partner may fulfill
the warrantee requirement as defined in this section.
 
7.CURRENCY
 
Except as otherwise provided in this Agreement, all monetary amounts referred to
in this Agreement are in USD (US Dollars).
 
8.PAYMENTS/ALLOCATIONS
 
a.
The Client is able to pay the contractor in USD and/or Bitcoin (BTC).
 
b.
Notice of split of payments in different monetary amounts can be provided
verbally.
 
c.
An agreement of how funds will be sent to contractor are to be determined.
 
9.CONFIDENTIALITY
 
a.
Confidential information (the "Confidential Information") refers to any data or
information relating to the business of the Client or the Contractor which would
reasonably be considered to be proprietary to the parties including, but not
limited to, accounting records, business processes, and client records and that
is not generally known in the industry of the Client and where the release of
that Confidential Information could reasonably be expected to cause harm to the
Client.
 
b.
Intellectual Property of the Contractor includes hardware, relationship with the
hosting provider, software, firmware, and any programming specific to the
functionality of the equipment being purchased.
 
c.
Intellectual Property of the Client includes the Strategic Distribution Model,
structure, terms, details and parties contracted to deliver such model including
but not limited to, documentation, agreements, terms, and any marketing or
distribution documentation.
 
d.
All written and oral information and material disclosed or provided by the
Client to the Contractor or the Contractor to the Client under this Agreement is
Confidential Information regardless of whether it was provided before or after
the date of this Agreement or how it was provided to the Contractor.
 
e.
The business relationship between Contractor and Client is considered fully
confidential, where the contractor is providing the Client a Privately Labeled
Hardware, and the Contractor as the source of the Hardware shall remain
confidential and undisclosed.
 
10. CAPACITY/INDEPENDENT CONTRACTOR
 
In providing the Services under this Agreement it is expressly agreed that the
Contractor is acting as an independent contractor and not as an employee. The
Contractor and the Client acknowledge that this Agreement does not create a
partnership or joint venture between them and is exclusively a contract for
service. The Client is not required to pay, or make any contributions to, any
social security, local, state or federal tax, unemployment compensation,
workers' compensation, insurance premium, profit-sharing, pension or any other
employee benefit for the Contractor during the Term. The Contractor is
responsible for paying, and complying with reporting requirements for, all
local, state and federal taxes related to payments made to the Contractor under
this Agreement.
 
11. EXCLUSIVE AGREEMENT
 
The parties acknowledge that this EXCLUSIVE agreement is not limited to a single
company in the MLM sector selling the Contractors products, but rather an
exclusive agreement to the intellectual property of the Client for Network
Marketing and Multi-Level Marketing participation in the sales of the
Contractors products, and in specific regards to the intellectual property of
the Clients Strategic Distribution Model which insures maximum regulatory
compliance and maximum reinvestment into further purchasing of Contractor’s
product. Therefore, any companies or entities in the Network Marketing and
Multi-Level Marketing sector and all sales, agreements, arrangements by
Contractor to such entity shall be between the Contractor and Client, executed
only by the Contractor and Client, and shall be according to the terms of this
Agreement unless otherwise agreed upon in new written agreement between the
Contractor and the Client.
 
12. NOTICE
 
All notices, requests, demands or other communications required or permitted by
the terms of this Agreement will be given in writing and delivered to the
Parties at the following addresses:
 
Jeremy Roma and Carlos Benvenuti
314 La Villa Circle
 
Youngsville, La 70592
 
Jeremyroma@gmailo.com
312-533-0783
 
BITEX SALES LLC c/o James Wolfgramm
545 East University Parkway
 
Suite 200
 
Orem, UT 84097
 
Email: jameswolfgramm@gmail.com Phone: 385-448-6191
 
or to such other address as either Party may from time to time notify the other
and will be deemed to be properly delivered (a) immediately upon being served
personally, (b) two days after being deposited with the postal service if served
by registered mail, or (c) the following day after being deposited with an
overnight courier.
 
PAGE [Insert Page Number]
BITEX JC MASTER AGMT v.01.14.2019

DocuSign Envelope ID: D43063CE-F414-480A-BF64-7CD03F77644B2129B210-862B-4C0D 8D
9 2B3891406424
13. INDEMNIFICATION
 
Except to the extent paid in settlement from any applicable insurance policies,
and to the extent permitted by applicable law, each Party agrees to indemnify
and hold harmless the other Party, and its respective directors, shareholders,
affiliates, officers, agents, employees, and permitted successors and assigns
against any and all claims, losses, damages, liabilities, penalties, punitive
damages, expenses, reasonable legal fees and costs of any kind or amount
whatsoever, which result from or arise out of any act or omission of the
indemnifying party, its respective directors, shareholders, affiliates,
officers, agents, employees, and permitted successors and assigns that occurs in
connection with this Agreement. This indemnification will survive the
termination of this Agreement.
 
14. MODIFICATION OF AGREEMENT
 
Any amendment or modification of this Agreement or additional obligation assumed
by either Party in connection with this Agreement will only be binding if
evidenced in writing signed by each Party or an authorized representative of
each Party.
 
15. TIME OF THE ESSENCE
 
Time is of the essence in this Agreement. No extension or variation of this
Agreement will operate as a waiver of this provision.
 
16. ASSIGNMENT
 
a)
The Client is provided the ability to ASSIGN this agreement in its entirety to
an entity that is to be submitted to the Contractor within 60 days of the date
of this agreement.
 
b)
The Client is provided the ability to ASSIGN piggyback rights for this agreement
in its entirety to its joint venture partner Investview Inc.
 
17. ENTIRE AGREEMENT
 
It is agreed that there is no representation, warranty, collateral agreement or
condition affecting this Agreement except as expressly provided in this
Agreement.
 
18. ENUREMENT
 
This Agreement will enure to the benefit of and be binding on the Parties and
their respective heirs, executors, administrators and permitted successors and
assigns.
 
19. TITLES/HEADINGS
 
Headings are inserted for the convenience of the Parties only and are not to be
considered when interpreting this Agreement.
 
20. GOVERNING LAW
 
This Agreement will be governed by and construed in accordance with the laws of
the State of Utah.
 
PAGE 8
BITEX JC MASTER AGMT v.01.14.2019
 
21. SEVERABILITY
 
In the event that any of the provisions of this Agreement are held to be invalid
or unenforceable in whole or in part, all other provisions will nevertheless
continue to be valid and enforceable with the invalid or unenforceable parts
severed from the remainder of this Agreement.
 
22. WAIVER
 
The waiver by either Party of a breach, default, delay or omission of any of the
provisions of this Agreement by the other Party will not be construed as a
waiver of any subsequent breach of the same or other provisions.
 
23. Hold Harmless
 
Client shall protect, defend, indemnify and hold harmless, Bitex and Fibertek
LLC, the Issuer and their respective assigns and their employees, officers,
directors and agents, from and against all losses, liabilities, claims and
damages of every kind and character, including any legal or other expenses
reasonably incurred, as incurred, resulting from or relating to or arising out
of (i) the inaccuracy, non-fulfillment or breach of any representation,
warranty, covenant or agreement made by the Client of this Agreement to the end
user retail customers. (ii) any systemic failure in the marketplace, including
but not limited to an act of God, and market volatility.
 
24. Disclaimer:
 
Client, be advised, due to the volatility of the Crypto currency industry, the
Contractor cannot guarantee any amount of profitability or return on investment
that may come from the process of data processing and mining. Past performance
does not guarantee future performance due to the Difficulty of mining Crypto
currency is ever changing, as is the market value of the Crypto currency being
mined. Machines will not run if they are not profitable.
 
PAGE 9
BITEX JC MASTER AGMT v.01.14.2019
 
IN WITNESS WHEREOF the Parties have duly affixed their signatures under hand and
seal on the date set forth herein.
 
CONTRACTOR:
 
BITEX SALES LLC
 
2/1/2019
____________________________
 
Name: James Wolfgramm Title: CEO
 
CLIENT:
 
JEREMY ROMA
 
2/1/2019
____________________________
 
Name: Jeremy Roma Title: Founder
 
CARLOS BENVENUTI
 
____________________________ 2/1/2019
 
Name: Carlos Benvenuti
 
Title: Co-Founder
 
PAGE 10
BITEX JC MASTER AGMT v.01.14.2019
 
 

DocuSign Envelope ID: D43063CE-F414-480A-BF64-7CD03F77644B
Joint Venture
Agreement                                                                        
 March 5th, 2019
 
EXHIBIT C
 
FIBERTEK HOSTING AGREEMENT
 
 
 
 
 
 
Page 12 of 15
 
HOSTING SERVICE AGREEMENT
 
This Wholesale Hosting Service Agreement (this “Agreement”) is entered into on
January 31st, 2019 (the “Effective Date”) by and between FiberTek Hosting LLC, a
Utah limited liability company (the “Host”), and Jeremy Roma and Carlos
Benvenuti and their Assign, collectively the Client (the “Client”). Each of the
Host and the Client may be referred to herein as a “Party” and collectively as
the “Parties”.
 
 
RECITALS
 
WHEREAS, the Host is in the business of hosting and operating equipment used in
cryptocurrency mining and other processing services for remuneration;
 
 
WHEREAS, the Client has an exclusive agreement to market and sell Bitex hardware
to the multi-level marketing sector;
 
 
WHEREAS, the Client will require ongoing maintenance, operational, and hosting
services for the equipment sold according to the specifications in this
agreement.
 
 
NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
 
 
AGREEMENT
 
1. Equipment Services.
 
 
A.
The Host shall provide the Client with hosting and mining services for the
Equipment as follows:
 
 
i.
Hosting and Operational Services. The Host shall host the Equipment, including
supplying power, operational hardware, and adequate facilities. The Host shall
utilize a secured and insured facility with adequate shelving and cooling
systems to protect the Equipment. The Host shall be able to transport and move
the Equipment as is necessary to execute its hosting services under this
Agreement.
 
 
ii.
The Host will ensure the equipment is operational and overclocked to perform at
maximum capacity as long as the equipment is protected with liquid cooling. The
cost of liquid cooling is the responsibility of the Client.
 
 
B.
Host shall provide Client with a dashboard for Client’s Customers or Client to
view their real-time hardware processing activity and output;
 
C.
Host will ensure all equipment is running at maximum performance and any
equipment failure will be immediately reported to Client and BITEX Sales LLC
(manufacturer/provider) for replacement. Host will replace to ensure equipment
is operational for 60 months from the date of provisioning for each piece of
equipment.
 
D.
The Hosting Agreement will be for a term of 60 months for each card provisioned
and will commence on the date of provisioning.
 
E.
Provided the Client has set up the liquid cooling, the host agrees to run data
processing cards at maximum capacity. Each card is capable of a maximum output
which can vary between the equivalent of 750 k/sols to 1200 k/sols, depending on
manufacturing control. Historically, Fibertek overclocking data processing cards
can increase throughput up to 750 Ksols without liquid cooling, up to 1200 ksols
with liquid cooling, or equivalent hashrate per card, and on average 200 ksols
or equivalent hashrate for non-overclocked cards. If an equivalent hashrate is
not possible, the host will always overclock to maximum capacity.
 
F.
In the event the Hardware Units are assembled and ready to operate before the
Client has completed the liquid cooling installation for more Units, the
contractor through its service provider FiberTek LLC, will for a period of up to
180 days, partially overclock the new Units. The Client agrees that if by the
end of the 180 days the liquid cooling has not been installed, any over-clocking
beyond the 180 days will be at the discretion of the Contractor, and is not
guaranteed.
 
 
2. Fees. The Client shall pay the Host a monthly fee based on the price of BTC.
If BTC price average for the month is below $2800 USD the hosting fee is $80 per
card for that month. If BTC price average for the month is between $2800 USD and
$6800 USD the hosting fee is $120 per card for that month. If BTC price average
for the month is above $6800 USD the hosting fee is $240 per card for that
month.
 
 
3. Distribution of Profits. The mining profits earned by the mining services
rendered by the Host on the Client’s Equipment shall be paid to the Client on a
monthly basis up until April 1st, 2019 and thereafter on a daily basis. (the
“Mining Profits”).
 
 
4. Term and Renewal. This Agreement shall be in effect for a minimum term of
five (5) years from the Effective Date (the “Term”) and be in effect for all
provisioned equipment for the full period of 60 months from first day of use,
and applies to the 1st 10,000 Cards.
 
 
5. Return of Equipment. At the expiration or termination of this Agreement in
accordance with Section 4, the Host shall return the Equipment to the Client.
Any shipping charges must be paid, in advance, by the Client.
 
 
6. Expenses. In the event of default under this Agreement, the defaulting party
shall pay all costs and expenses, including reasonable attorney’s fees and
expenses, incurred by the non- breaching party in the enforcement or attempted
enforcement of any of the obligations under this Agreement
 
 
7. Waivers and Amendment. This Agreement may only be amended by mutual written
agreement of the parties hereto. No waiver by any party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the party so waiving.
 
 
 
8. Entire Agreement. This Agreement constitutes and contains the entire
agreement among the Seller and the Purchaser respecting the subject matter
hereof. This Agreement supersedes any and all prior agreements, negotiations,
correspondence, understandings, and communications among the parties, whether
written or oral.
 
 
9. Governing Law; Venue. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, without regard to the conflicts of law
provisions of the State of Utah or of any other state. Venue for any cause of
action brought to enforce the terms of this Agreement will be the state or
federal court having jurisdiction over Utah County, Utah.
 
 
10. Waiver of Jury Trial. The parties hereto hereby irrevocably waiver trial by
jury in any judicial proceeding involving, directly or indirectly, any matter
(whether in tort, contract, or otherwise) in any way arising out of, related to,
or connected with this Agreement or the relationship established hereunder.
 
 
11. Notices. All notices, requests, demands, instructions or other
communications required or permitted hereunder shall be in writing and sent to
each Party as listed in this section of the Agreement. All such notices and
communications will be deemed effectively received: (a) upon delivery if sent by
personal delivery or email; or (b) one business day after being deposited with
an overnight courier service.
 
 
To Host:
 
FiberTek Hosting LLC
 
545 East University Parkway, Suite 200 Orem, Utah 84097
 
 
To Client:
 
Jeremy Ramos and Carlos Benvenuti and Assign
 
Attn: Jeremy Roma
 
314 La Villa Circle Youngsville, La 70592
 
 
12. Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and shall remain in full force and effect.
 
 
13. Counterparts. This Agreement pay be executed in on or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.
 
 
 
14. Authorization. The undersigned warrant and represent that they are
authorized to enter this Agreement on behalf of each party for whom they sign.
 
 
 
 
 
 
15. Hold Harmless. Client shall protect, defend, indemnify and hold harmless,
Bitex and Fibertek LLC, the Issuer and their respective assigns and their
employees, officers, directors and agents, from and against all losses,
liabilities, claims and damages of every kind and character, including any legal
or other expenses reasonably incurred, as incurred, resulting from or relating
to or arising out of (i) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Client of this
Agreement to the end user retail customers. (ii) any systemic failure in the
marketplace, including but not limited to an act of God, and market volatility.
 
 
16. Disclaimer: Client, be advised, due to the volatility of the Crypto currency
industry, the Contractor cannot guarantee any amount of profitability or return
on investment that may come from the process of data processing and mining. Past
performance does not guarantee future performance due to the Difficulty of
mining Crypto currency is ever changing, as is the market value of the Crypto
currency being mined. Machines will not run if they are not profitable.
 
 
 
 
 
IN WITNESS WHEREOF, the Parties have executed this Mining and Hosting Service
Agreement as of the Effective Date.
 
 
 
HOST
 
FiberTek Hosting LLC
 
 
2/3/2019
 
 
Name: James Wolfgramm
 
Title: CEO
 
 
 
 
CLIENT
 
 
 2/2/2019
 
 
Name: Jeremy Roma
 
Title: Founder
 
 2/3/2019
 
Name: Carlos Benvenuti Title: Co-Founder
 
 

DocuSign Envelope ID: D43063CE-F414-480A-BF64-7CD03F77644B
Joint Venture
Agreement                                                                       
 March 5th, 2019
 
EXHIBIT D
 
SHARE EARNOUT SCHEDULE
 
 
 
 
 
AIFE will be issued 400,000,000 shares upon the signing and execution of this
joint venture agreement.
 
The shares will be subject to forfeiture according to the following earnout
table.
 
 
SAFETek Earnings
Share Award
$2,500,000
100,000,000
$10,000,000
100,000,000
$15,000,000
100,000,000
$20,000,000
100,000,000
Total Award
400,000,000
 
 

 
 
If the final earnings milestone is met and the final 100,000,000 shares are no
longer subject to forfeiture, the founding partners will surrender 100,000,000
shares of common stock for cancelation in an effort to create less dilution for
all shareholders.
 
 
 
1.
SAFETek earnings are defined as profit net expenses derived by SAFETek
operations and Kuvera Apex sales which is accretive to Investview.
 
2.
The shares are restricted from transfer or sale until earnout is achieved.
 
3.
The earnout must be achieved within 5 years of issuance. Shares not earned
within 5 years will be forfeited.
 
4.
The shares will be issued evenly between AI Data Consulting and Freedom
Enterprises.
 
5.
The share award will be restricted stock that can only be sold in accordance
with an available exemption from the registration requirements.
 
 
 
Page 13 of 15
 
Joint Venture
Agreement                                                                       
 March 5th, 2019
 
 
 
EXHIBIT E
 
INTRODUCING PARTY AGREEMENT
 
 
 
 
 
Page 14 of 15
 
 

DocuSign Envelope ID: D43063CE-F414-480A-BF64-7CD03F77644B
Consulting Agreement
 
THIS AGREEMENT made as of
                                                                            
02/04/2019 by and between Investview Inc, a
 
Nevada corporation and its wholly owned subsidiaries having its principal place
of business at
 
12 South 400 West, 3rd Floor, Salt Lake City, UT 84101 (“INVESTVIEW”) jointly
with Jeremy Roma, Carlos Benvenuti and their Assign, collectively known as (The
“Company”) and Bitwealthy Inc., a Florida Corporation known as the Introducing
Party and Consultant (“Consultant”).
 
 
WHEREAS, the Company recognizes the consultant as the Introducing Party who
provides Consulting services to introduce and arrange various services in the
technology and multi-level marketing sectors,
 
 
WHEREAS, the Consultant’s activities have resulted in a contractual relationship
between the parties,
 
 
WHEREAS, this agreement applies to the contractual agreement between INVESTVIEW
Inc. Jeremy Roma and Carlos Benvenuti, along with the Master Sales Agreement
between BITEX and Jeremy Roma and Carlos Benvenuti along with the Hosting
Agreement between INVESTVIEW Inc., Jeremy Roma, Carlos Benvenuti and FIBERTEK.
 
 
WHEREAS, the new Entity that will be formed by and between INVESTVIEW, Carlos
Benvnuti and Jeremy Roma for the purpose of providing Data Processing Cards and
hosting services to end users under their strategic marketing plan will be known
as “APEX”
 
NOW, THEREFORE, the parties agree as follows:
 
 
 
1.
Description of Services. As requested by the Company, Consultant has provided,
through their own effort, the arrangement of introductions to key providers in
the technology and multi-
 
 level marketing sectors. The Consultants actions have resulted in the
following:
 
a)
A Letter of Intent and associated Joint Sales Agreement by and between
Investview Inc.  and Jeremy Roma/Carlos Benvenuti.
 
b)
A Master Sales Agreement “Master Agreement” executed 2-1-2019 by and between
Jeremy Roma/Carlos Benvenuti and BITEX Sales LLC for the exclusive sales
distribution of Bitex products in the multi-level marketing sector.
 
 
c)
A Hosting Agreement “Fibertek Apex Hosting Agreement Final “was executed
2-2-2019 by and between Jeremy Roma/Carlos Benvenuti and FIBERTEK “APEX” for the
rights to
 
 host data processing cards for end user customers leased equipment.
 
d)
The terms of this agreement also apply to all business within the “Master
Agreement” between Bitex and Jeremy Roma/Carlos Benvenuti, which insures that
all business between
 
Bitex and the MLM Sector is done through the “Master Agreement”, and the terms
of this agreement between Consultant and Jeremy Roma/Carlos Benvenuti and
between Consultant and Investview apply to all business between the MLM sector
and Bitex, according to the “Master Agreement.”
 
 
2.
Continuing Services.
 
a)
Consultant agrees to support the marketing efforts, inventory and product
management, future enhancements and development of the model, and be an active
consultant to  Company and any Joint Ventures leading to the sales of Bitex
products and services.
 
b)
Any prospective MLM's that Consultant has in discussions, or future MLM's yet to
enter discussions, shall also come under the terms of this agreement, and the
Master Sales Agreement between Jeremy Roma/Carlos Benvenuti and Bitex. This
includes any current MLM's already engaged in business with Bitex who wish at
any point in the future to change their current agreements, where as the only
new agreement offered to existing MLM's companies already doing business with
Bitex through Consultant will be according the terms of the Master Sales
Agreement between Jeremy Roma/Carlos Benvenuti and BITEX.
 
 
 
 
 
3.
Compensation.
 
a)
The Consultant will be paid 5% (FIVE PERCENT) of the mining profit. Profits are
defined as anything beyond the re-purchase model defined in the Strategic
Marketing Distribution Model delivered jointly by the parties of the COMPANY.
Company will calculate profits after re-purchase on a Monthly Basis and then pay
5% of profit to
 
           
Consultant.
 
b)
Jeremy Roma and Carlos Benvenuti and their Assign will award 5% of their
acquired shares of Investview (INVU) to Consultant.
 
 
 
d) Should the Company collectively or individually exit the Master Agreement and
terms,
 
5% of the profits will be paid to the consultants.
 
                                                                                         
                                                                                     
                           
[exhibit1045jv_invuaifevfi005.jpg]      
            
 
4.
Date of Payment. Payments will be calculated and reviewed with payment made on
or about the 25th day of the following month. Payment will be made to a wallet
provided by Introducing Party. There is no guarantee that profit will be reached
on a regular basis and Consultant understands this.
 
 
d)
Term. The term of this agreement will coincide with the finalized executed
agreement between Investview Inc. and Jeremy Roma/Carlos Benvenuti and the
finalized Master Sales Agreement between Jeremy Roma/Carlos Benvenuti and Bitex
Sales LLC. A copy of each of these agreements will be provided upon execution of
the final agreements.
 
 
e)
Governing Law. This Agreement shall be governed by and interpreted and construed
in accordance with, the laws of the State of Florida, without reference to the
conflict of law provisions thereof.
 
 
 
f)
Waiver of Jury Trial. The parties hereto hereby irrevocably waive trial by jury
in any judicial proceeding involving, directly or indirectly, any matter
(whether in tort, contract, or otherwise) in any way arising out of, related to,
or connected with this Agreement or the relationship established hereunder.
 
 
g)
Notices. All notices, requests, demands, instructions or other communications
required or permitted hereunder shall be in writing and sent to each Party as
listed in this section of the Agreement. All such notices and communications
will be deemed effectively received: (a) upon delivery if sent by personal
delivery or email; or (b) one business day after being deposited with an
overnight courier service.
 
 
 
 
To Company:
 
 
APEX
 
Jeremy Roma and Carlos Benvenuti
 
314 La Villa Circle
 
Youngsville, La 70592
 
Jeremyroma@gmail.com
 
312-533-0783
 
 
 
      
INVESTVIEW INC
 
       
c/o Ryan Smith
 
12 South 400West
 
3rd Floor,
 
Salt Lake City, UT 84101 ryan@kuveraglobal.com
 
801-824-7380
 
 
 
To Consultants
 
 
BITWEALTHY INC
 
c/o Adam Russell
 
Attn: Peter Maverick peter@maverick Law
 
7901 4th St N Suite 300 St. Petersburg, FL 33702
 
 
 
h)
Hold Harmless INVESTVIEW, APEX, BITEX and/or FIBERTEK shall protect, defend,
indemnify and hold harmless, the Consultant the Issuer and their respective
assigns and their employees, officers, directors and agents, from and against
all losses, liabilities, claims and damages of every kind and character,
including any legal or other expenses reasonably incurred, as incurred,
resulting from or relating to or arising out of (i) the inaccuracy,
non-fulfillment or breach of any representation, warranty, covenant or agreement
made by the INVESTVIEW, BITEX, FIBERTEK of this Agreement the aforementioned
Fibertek Hosting Agreement and Bitex Master Sales Agreements to the end user
retail customer or wholesale customers. (ii) any systemic failure in the
marketplace, including but not limited to an act of God, and market volatility.
 
 
 
 
i)
Disclaimer INVESTVIEW, APEX, BITEX and/or FIBERTEK, be advised, due to the
volatility of the Crypto currency industry, the Contractor cannot guarantee any
amount of profitability or return on investment that may come from the process
of data processing and mining. Past performance does not guarantee future
performance due to the Difficulty of mining Crypto currency is ever changing, as
is the market value of the Crypto currency being mined. Machines will not run if
they are not profitable.
 
 
 
IN WITNESS WHEREOF, the parties each caused this Agreement to be signed and
delivered by its duly authorized officer, effective as of the date first set
forth above.
 
 
 
 
 CONSULTANT
 
 
Bitwealthy Inc.
 
By:   02/04/201 9   
Name: Adam Russell
 
Title: Founder
 
 
 
 
By:   02/04/20 19   
Name: Kevin Jones
 
Title: Co-Founder
 
 
 
 
 
COMPANY (Collective)
 
 
 
 
By:  02/07/2019 
Name: Jeremy Roma Title: Founder
 
 
By: [exhibit1045jv_invuaifevfi007.jpg]  02/07/2019 
Name: Carlos Benvenuti
 
Title: Co-Founder
 
 
 
 
 
                                                     
I nvestview Inc.
 
 
 
  By:  02/05/2019 
                                                      
Name: Ryan Smith
 
Title: CEO
 
 Introducing Party Agmt v.20190114  Page 1

DocuSign Envelope ID: D43063CE-F414-480A-BF64-7CD03F77644B
Joint Venture
Agreement                                                                       
 March 5th, 2019
 
EXHIBIT F
 
BTC WALLETS
 
 
 
 
 
All Bitcoin (BTC) wallets defined for the Joint Venture will be new wallets with
no history of transactions as of the date of this document. All wallets are
established on blockchain.com
 
 
 
The new wallets are identified and listed below:
 
 
 
SAFETek Operational Wallet:
 
The SAFETEK BTC
 
 
 
SAFETek Reserve Wallet:
 
The SAFETek Reserve wallet
 
 
 
Kuvera APEX Bonus Plan Wallet:
 
The Kuvera Bonus Plan wallet
 
 
SAFETek Liquid Cooling Wallet:
 
The SAFETek Liquid Cooling wallet
 
 
 
 
 
 
 
Page 15 of 15
 
 
